                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR249
                      Plaintiff,
                                                                         ORDER
       vs.

CURTIS R. GILLS and CARDELLA L. GILLS

                      Defendants.



       This matter is before the court on the Defendants’ Motions to Continue Trial [22] and
[23]. For the reasons set forth in the defendants’ motions, the court finds good cause has been
shown and the motions should be granted. Accordingly,


       IT IS ORDERED that the Defendants’ Motions to Continue Trial [22] and [23] are
granted as follows:

      1. The jury trial, as to both defendants, now set for December 4, 2018, is continued to
February 26, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and February 26, 2019, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 29th day of November 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
